176 So.2d 572 (1965)
Milton J. HARRIS and William H. Fishman, Appellants,
v.
Frank D. McKAY, William Miller, Royal American Inc., and Bal Harbour Enterprises, Inc., Appellees.
No. 64-903.
District Court of Appeal of Florida. Third District.
June 15, 1965.
Rehearing Denied July 23, 1965.
M.H. Rosenhouse, Miami, for appellants.
Fowler, White, Gillen, Humkey & Trenam, Richard S. Banick, Dubbin, Schiff, Berkman & Dubbin and Robert H. Givens, Jr., Miami, for appellees.
Before BARKDULL, C.J., and TILLMAN PEARSON and SWANN, JJ.
PER CURIAM.
By this appeal we are requested to review summary judgments on behalf of the appellees, who were defendants in a suit to collect a real estate brokerage commission.
We affirm the action of the trial judge. Where one cooperating broker is under a disability to recover a commission because of being non-registered, this infirmity affects the validity of the entire contract and no recovery should be permitted, notwithstanding the fact that the broker, validly registered, may not have known of the disability of his cooperating broker. See: Campbell v. Romfh Bros., Inc., Fla.App. 1961, 132 So.2d 466; Haas v. Greenwald, 196 Cal. 236, 237 P. 38, 59 A.L.R. 1493; Brandenburger & Marx, Inc. v. Heimberg, Mun.Ct., 34 N.Y.S.2d 935; Payne v. Volkman, 183 Wis. 412, 198 N.W. 438.
Affirmed.